DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/576,604 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a variation of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claims 1-19 of the instant application are anticipated by copending claim 1-17, in that claims 1-17 of the copending application contains all the limitations of claims 1-19 of the instant application. Claims 1-19 of the instant application therefore are not patently distinct from the copending claims and as such are unpatentable for provisional anticipatory-type double patenting.
Instant Application 17/881,016
Copending Application 16/576,604
1. A method of delivering mathematical content to a client device, the method comprising: determining at least one point of interest in an image of a real-life scene captured and displayed at the client device; 
1. A method of delivering mathematical content to a client device, the
method comprising: determining at least one point of interest in an image of a real-life scene captured and displayed at the client device; 
determining mathematical information corresponding to the at least one point of interest, including searching a mathematical content repository that stores a plurality of mathematical content records; and
determining mathematical information corresponding to the at least one point of interest, wherein the mathematical information includes a geometrical shape that constitutes the at least one point of interest; and

11. The method of claim 1, wherein the determining the mathematical information comprises searching a mathematical content repository that stores a plurality of mathematical content records.
visually augmenting the at least one point of interest in the captured image with the mathematical information.
visually augmenting the at least one point of interest in the image with the mathematical information.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1 and 11 of copending application 16/576,604. The following is a complete listing of the correspondence between the claims of the instant application to copending application 16/576,604.
Claims of Instant Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
Claims of Copending Application 16/576,604
1, 10
1
2
3
4
5
6
7
8
9
11
12
13, 16
13
15
16
17
1, 11
1, 14



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kritt et al. (US 2015/0293586 A1) in view of Davis et al. (US 10,210,577 B1) and further in view of Nishio et al. (US 2004/0145663 A1).
Regarding claim 1, Kritt discloses a method of delivering mathematical content to a client device, the method comprising: determining at least one point of interest in an image of a real-life scene captured and displayed at the client device; (Paragraphs 0032-0033, cameras that capture a scene containing objects in a user’s field of view, such as buildings where the user can gaze at particular objects in the field of view).	Kritt further discloses annotating the field of view with a display of information related to buildings selected by the user (Paragraph 0028).	Kritt does not clearly disclose determining mathematical information corresponding to the at least one point of interest.	Davis discloses analyzing image data to determine dimensions of a house (Column 9, line 65 – column 10, line 3).	Davis’ technique of analyzing image data to determine dimensions of a house would have been recognized by one of ordinary skill in the art to be applicable to the display of information related to building selected by a user in a captured field of view of Kritt and the results would have been predictable in the display of dimensions of a user selected building analyzed from image data of a captured field of view of buildings. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Kritt in view of Davis further discloses visually augmenting the at least one point of interest in the captured image with the mathematical information (Kritt, paragraphs 0013 and 0028, displaying in an augmented reality computing system, information such as height of a user selected building where dimensions, such as the height, can be determined from an analysis of an image of the building, Davis, column 9, line 65 – column 10, line 3).	Kritt in view of Davis does not clearly disclose searching a mathematical content repository that stores a plurality of mathematical content records.	Nishio discloses searching a building database for sizes of buildings (Paragraph 0133).	Nishio’s technique of searching a building database for sizes of buildings would have been recognized by one of ordinary skill in the art to be applicable to the determination of dimensions of a house of Kritt in view of Davis and the results would have been predictable in the determination of dimensions of a house from searching a building database. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Davis discloses wherein the mathematical information includes one or more mathematical concepts (Column 9, line 65 – column 10, line 3, external dimensions and/or square footage of the building can be determined).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kritt et al. (US 2015/0293586 A1) in view of Davis et al. (US 10,210,577 B1) in view of Nishio et al. (US 2004/0145663 A1) and further in view of Edwards (US 2018/0336728 A1).
Regarding claim 6, Kritt in view of Davis and further in view of Nishio discloses all limitations as discussed in claim 1.	Kritt in view of Davis and further in view of Nishio does not clearly disclose wherein the visually augmenting includes superimposing the mathematical information on the at least one point of interest in the captured image.	Edwards discloses displaying of an augmented reality overlay on a region of interest (Paragraph 0019).
	Edwards’ technique of displaying augmented reality overlays on a region of interest would have been recognized by one of ordinary skill in the art to be applicable to the display of dimensions of a building gazed at by a user of Kritt in view of Davis and further in view of Nishio and the results would have been predictable in the overlay display of dimensions on a building gazed at by a user. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kritt et al. (US 2015/0293586 A1) in view of Davis et al. (US 10,210,577 B1) in view of Nishio et al. (US 2004/0145663 A1) and further in view of Bedikian et al. (US 2017/0345218 A1).
Regarding claim 7, Kritt in view of Davis and further in view of Nishio discloses all limitations as discussed in claim 1.	Kritt in view of Davis and further in view of Nishio does not clearly disclose enabling interaction with the mathematical information using the client device.	Bedikian discloses zooming in and out of a virtual object in augmented reality space (Paragraphs 0046-0047).	Bedikian’s technique of zooming in and out of a virtual object in augmented reality space would have been recognized by one of ordinary skill in the art to be applicable to the display of determined information for a building gazed at by a user in the augmented reality computing system of Kritt in view of Davis and further in view of Nishio and the results would have been predictable in the zooming in and out of displayed determined information for a building gazed at by a user in the augmented reality computing system. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Kritt in view of Davis in view of Nishio and further in view of Bedikian discloses wherein the interaction includes manipulation of the mathematical information (Bedikian, Paragraphs 0046-0047, zooming in and out of displayed information about the building, Kritt, paragraph 0028).
Regarding claim 9, Kritt in view of Davis in view of Nishio and further in view of Bedikian discloses wherein the interaction includes zoom operations involving the mathematical information (Bedikian, Paragraphs 0046-0047, zooming in and out of displayed information about the building, Kritt, paragraph 0028).


Allowable Subject Matter
Claims 2-4 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all other rejections are resolved.
Regarding claim 2, the prior art does not clearly disclose the method of claim 1, wherein the mathematical information includes a geometrical shape that constitutes the point of interest.
Regarding claim 3, the prior art does not clearly disclose the method of claim 1, wherein the mathematical information includes a mathematical formula.
Regarding claim 4, the prior art does not clearly disclose the method of claim 1, wherein the mathematical information includes educational activities.
Regarding claim 10, the prior art does not clearly disclose the method of claim 7, further comprising updating a user profile associated with a user of the client device based on the interaction.
Regarding claim 11, the prior art does not clearly disclose the method of claim 1, wherein searching the mathematical content repository includes personalizing the mathematical information for a user profile associated with a user of the client device.
Regarding claim 12, the prior art does not clearly disclose the method of claim 1, wherein searching the mathematical content repository includes gamifying the mathematical information for a user profile associated with a user of the client device.
Claims 13-19 would be allowable if a proper terminal disclaimer is filed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brogan et al. (US 2020/0021552 A1) discloses display of educational augmented reality messages associated with points of interests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613